Title: To James Madison from Francis Corbin, 10 October 1819
From: Corbin, Francis
To: Madison, James


My dear SirThe Reeds. near White Chimnies Po: Off Ocr. 10th. 1819
I had fixed on the 25th. of last month to do myself the pleasure of paying my respects to yourself and Mrs. Madison, hoping that my Son Robert would have returned by that time from his Tour thro’ upper and lower Canada. But a few days ago I received a letter from him, dated at Kingston, on his way from Quebec to York, to Niagara, and so on through Gennessee and by the great Canal to newyork. He was detained at Quebec to attend the Obsequies of the late unfortunate Duke
   
   The melancholy manner of his death was this. He had a tame Fox with him. His favorite little Dog, Blucher, got into a squabble with this Fox. The Duke fearing injury to the Dog—interposed his Hand—and was bit. The Fox was mad and died the next day. Several days after the poor Duke was seized with a Hydrophobia.

 of Richmond, to whom, being one of my youthful acquaintance, when he was Captain Lenox, I had given him a letter of introduction. His presence here, therefore, cannot be calculated on till late in the present month. Until he arrives I dare not, in common prudence, leave my affairs to the sole management of overseers, who in these days, are but little respected by our intelligent Negroes, many of whom are far superiour in mind, morals, and manners to those who are placed in authority over them. Nor is there any prospect of a change for the better—but on the contrary. Our white people, of a certain description are, unhappily, becoming, day by day, more profligate, whilst our Negroes, happily, are becoming more enlightened and more observant. I think Slavery is working it’s own cure. Under the best management, with daily vexation and never ending violence to our feelings, it does not afford us two per Ct. upon our Capital, and often brings us into debt. It is impossible, I think, that the present State of things can last. We must either abandon all the pure morality of Republicanism, or the gross and glaring immorality of Slavery. They cannot co-exist many year’s longer. This Union must snap short at last where Liberty ends, and Slavery begins. The Missouri Question is bringing on the Crisis.
You have now had experience enough, My dear Sir, as a practical Farmer, to be convinced, I suspect, that my opinion, namely, “that Slavery and Farming are incompatable,” is not wholly unfounded. This Opinion, indeed, seems to be a necessary consequence of the former one. Without industry, carefulness, and frugality, no Farmer ever did, or ever can prosper in any Country. But where there is Negro Slavery there will be laziness, carelessness, and wastefulness. Nor is it possible to prevent them. Severity increases the Evil, & humanity does not lessen it. What nett profit will your fine Wheat Estates yield you now at a Dollar a Bushel, after more than one half is deducted for Expences and carriage to market? Tobacco, our antient Staple, it is true, sells for a comparative little. But even this affords us more profit, and enables us to make both ends meet at the end of the year, if we are skilful in the management, and judicious in our disposal of it. Such Tobacco as you can make upon the rich Lands I rode thro’ at Montpelier, if stemmed, put up dry and clean, and prized loose, would, in the London or Liverpool Markets, always command a good price. That is to say—in the present depressed State of the Market, it would sell for 9d. Sterling a pound. This, if your Hogsds. weigh, as they ought to do, 1500 lb. nett will give you a clear £50 Stg. a Hogsd. This £50 Stg., if you import your own Wines, Negro Clothing &c &c. will be more than equal to an £100 Currency expended in our Stores, besides the advantage of getting ev’ry thing of superiour Quality. This is the course your Father, I know, and my Father pursued, and in this course they prospered. Our National Pride indeed revolts, sometimes, at this apparent continuance of our old Colonial dependance. But it is a senseless pride, for, after all “trahit suum quemque,” and according to the Greek Proverb, “God made all men to assist, and be dependent on, one another.”
   
   This Sentiment is conveyed in one of the most beautiful Greek Hexameters, whether sense or sound, morality or versification be considered, that ever was penned—‘Αλλου δ’ αλλον εθηκε θεοζ γ’επιδυια φοτων.’

 If the Peace of Europe continues for twenty years, or even for Ten, we shall see wheat & Flour selling, from foreign Countries, cheaper than our own in our own Markets. In some of my late English Reviews I see it stated as a fact that there are, even in England, at this time, twenty millions of Acres of Waste Land, capable of Culture. Should these be inclosed and cultivated, and the vast saving of Seed by the Drill Husbandry be adopted generally, and her Corn Laws be repealed, which the Landed Interest must submit to at last, that Country alone will be enabled to export grain of different kinds in great quantity. The average Crops of wheat are stated at 32 Bushels, and the consumption of London at about 5,600,000 Bushels. If the population of this overgrown City, this Head too large for the Body, be rated at one million, or 1,200,000 Souls, being a tenth nearly of the whole Population of England, Scotland & Wales, then 2 Millions of that 20 Millions of Acres brought into Cultivation would supply those three Countries, and enable them to export largely.
   
   What may not be expected from Poland, Sicily, France, and other parts of Europe and even from Mediterranean Asia—(Natolia) and from Africa, where wheat is made at 50 pr. ct less cost than here.

 It is very clear to my Vision, that if we would prosper—(I speak of our cismontane part of the State only) we must stick to our old Planting Staples—Corn and Tobacco.
   
   In order to have 20 Effectives we are obliged to feed clothe & pay the Taxes of 40 or 50 Non Effectives.

 Slave labor is notoriously the most expensive of all labor. It ought, therefore, to be applied to the culture of those Articles which are liable to the smallest loss. In Corn and Tobacco nothing is lost. We save all even to the Storks [sic] & Stems. But in wheat—particularly the bearded wheat—I am confident that, with me, not more than three fourths of it is saved. All the rest is lost in getting up, getting in, & getting out. Besides—it makes Drunkards of all our people. When the Harvest commences and the Whiskey or Brandy begin to circulate, every body with us is flustered.
   
   In this Slave Country serious mischiefs may grow out of this by and by.

 The expence runs away with much of the Profit, and the little that remains hardly pays for the labor. Five or Six Bushels for one are as much as we get from Corn fields; from Tobacco Lots not more than twenty to twenty five. The labor of farming too is much more severe than that of planting, whilst the Harvest lasts, and by no means so conducive to the Health of Our Negroes, upon whose increase, (“miserable dictu!”) our principal profit depends. Tobacco is not only an Antidote to Contagion but is to the poor Negro a luxury. Under our old corn & Tobacco System our Lands improved more than they do at present. We all kept more stock, and more plentiful tables than now. Our Tobacco Lots, I admit, monopolized all our Manure. But our Corn fields by being cultivated only once in three years, and not “put into wheat,” afforded two constant Pastures, & when the Corn was off, supported more numerous Stocks and were kept in better Heart than now. Great stress might be laid upon the precariousness of the Wheat Crop and the greater certainty of Corn and Tobo., upon the greater Capital, which few of us have, that Farming requires than Planting. Upon the wear and Tear of Team and Gear and Geoponical instruments of ev’ry kind Upon our burning sun, which, after the month of June, fi⟨ve⟩ years out of six, causes the clover and other Grasses
   
   Ev’ry thing here this Summer was burnt to a Cinder, & even at this time our mill Ponds are all very low.

 to crackle under our feet. Upon our scanty population of Whites,
   
   These, it will be seen by the Census next year, I suspect, do not increase “pari passu” with the Blacks, notwithstanding the numerous Sales and Migrations of the latter to the new Countries.

 the universal and inevitable consequence of Negro Slavery.
For who that can live, comfortably, in a free Country, would migrate into a Slave one? We see no Foreigners of any Note or Mind coming to settle in Virginia. So long as Slavery exists we have no prospect of any change for the better. A regular System of progressive improvement in Agriculture is not to be expected, for our Lawgivers have clinched the Nail which Slavery has driven. Under the groundless and ludicrous fear, as I conceive, of a landed Aristocracy, they have even deprived us of the Right to make our wills, as if property were the Creature of Society, instead of Society’s being the Creature of property. Lands are divided and subdivided in China even to Acres. But yet Despotism and a Monied Aristocracy prevail there instead of a landed one. Of the two—I am Virginian Enough, “Lord of the Soil” enough, to prefer the latter, if, as it seems, we must have the one or the other. Under the Sanction of our State Constitution we boast of our Freehold, and of our permanent Interest in it. But the Laws have taken from it all permanency, and made it to shift and change With the Wind. In this State of things few will forego present enjoyment for future benefits which may or may not accrue to their own Posterity. Stability and the fair prospect of handing our landed Property down, from generation to generation, are the only Stimuli to permanent improvement. These are taken away from us. The universal Sentiment her[e] is, with few exceptions, “It will last my time. If it remain in the family after me, let those who may hold it do the best they can with it, or sell it for what it will fetch, and migrate to the Westward.” The consequence is that Agriculture languishes, that all our antient Mansions in the lower Country are falling into Ruins, and those who have been accustomed to live in good Houses, unwilling to sink Money on them in the Country, are flying to our Towns, where, if they build, they can sell again without much, if any, loss. Agriculture is thus left to overseers and Negroes. The antient hospitality of this antient Dominion is dying away, our habits and our manners are changing, the virtuous simplicity and ingenuousness, by which the “prisca gens mortalium” was characterized, are vanishing before the ludicrous affectation, and fantastic Ostentation, which the “nova gens mortalium” is introducing into Fashion. Effeminacy and luxury and Vanity and Folly, the common vices of all Towns, are creeping silently into the Country, and contaminating all Classes of the Community. Our Agricultural Societies and agricultural Essays will avail us nothing so long as the present Fashion prevails, and this will continue until some radical change takes place in our “Codification.” Some change more congenial with the notions and wishes of the people on the Subject of Landed Property, upon the stability and uncontrouled descent of which, from generation to generation, according to the free and unrestrained will of the Possessor, depends the permanent existence of liberty and happiness under ev’ry form of Government. For, after all, it is the landed property of ev’ry Country that makes and unmakes Governments; and when this property ceases to have hereditary stability, “Chaos is come again.” When I use the word hereditary I use the language of Nature. The Land of our Fathers is that which we prize above all others—
   
   This is the language of Rousseau, whose “Social Contract” and “Considerations on the Government of Poland” are much quoted, little read, and still less digested by the Advocates of Liberty in these days.


“Beatus ille qui procul negotiis, / ut prisca gens mortalium, / Paterna rura, bobus exercet suis.” But, under the present order of things, this predilection for the “Natale Solum” is wearing away, and with it the very foundation of Patriotism. Those who exclaim “It does not signify in whose Hands the landed property is” are ignorant of human nature, affect opinions, which, in their Hearts, they do not entertain. It does signify and much whether Land be in the hands of those who are attached to it by a thousand infantile recollections and cordial feelings, or of those who only estimate it by the number of Dollars it cost, and are ever ready to part with it for a few more Dollars than they gave.
   
   “et patriam vendere Auro”

 Who can doubt which of the two will make the best Citizens? the truest Patriots? We hold our property of ev’ry kind, at this time, by a very precarious tenure. “If to mitigate the rigors of Slavery, to indulge the feelings of humanity,” and to avoid as much as possible the perplexity and vexation which our negroes and overseers occasion to us, we invest our money in Banks and public Funds, we only seem “to fly from Evils that we have to those we know not of.” Upon this Subject I have long wished to open myself to you, as I have done, in regard to the topics I have already touched on, (and on many others, for more than thirty years past,) always relying on your friendship to excuse my errors, or on your good sense to correct them. But—our Banks and public Funds—and general System of Finance require a separate and distinct letter, which I will endeavor to write to you shortly. In the mean time I beg you will do me the favor to present my respectful Esteem to Mrs. Madison, and accept for yourself the longstanding, sincere and friendly regards of, Dear Sir, Your Mo: devoted and Obedt. Servt.
Francis Corbin
Be pleased to present me with great kindness to Mr. Todd.
P. S. The inclosed has been written for some time and detained, expecting the daily return of my Son who is now in Philadelphia at last. I fear you will smile at some of my old Aristocratic Notions, as they would be called. But I am willing to be called Aristocrat if Roussea[u] be called so too.
